                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 19-7455-RGK (PLA)                                                                 Date June 2, 2021

Title: Kenneth B. Gibbs vs. J. Anderson, et al.


                                                                                     G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                                                                     : MAGISTRATE JUDGE
      Christianna Howard                                    N/A                                           N/A
             Deputy Clerk                             Court Reporter / Recorder                        Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                 ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                           NONE

PROCEEDINGS:              (IN CHAMBERS)

Pursuant to this Court’s Order of February 9, 2021 (ECF No. 73), each party was ordered to file a Status Report
no later than May 10, 2021. To date, plaintiff’s Status Report has not been filed with the Court. Accordingly,
no later than July 2, 2021, plaintiff is ordered to show cause why this case should not be dismissed for failure
to prosecute and for failure to comply with a Court Order. Filing of the Status Report on or before July 2, 2021,
shall be deemed compliance with this Order to Show Cause.




cc:    Kenneth B. Gibbs, Pro Se
       Neculai Grecea, CAAG

                                                                                  Initials of Deputy Clerk   ch




CV-90 (10/98)                                   CIVIL MINUTES -        GENERAL
